DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to a method of partial hardening of a steel sheet by cold deformation species B drawn to an austenitic TWIP hardening steel in the reply filed on September 15, 2022 is acknowledged.
Applicant has cancelled claims drawn to non-elected invention(s)/species by amendment.

Specification
The disclosure is objected to because of the following informalities: “                        
                            1.0
                            >
                            r
                            >
                            2.0
                        
                    , preferably                         
                            1.20
                            >
                            r
                            >
                            1.75
                        
                    ” on page 8 lines 17-18 should read “                        
                            1.0
                            <
                            r
                            <
                            2.0
                        
                    , preferably                         
                            1.20
                            <
                            r
                            <
                            1.75
                        
                    ”.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
“                        
                            1.2
                            >
                            r
                            >
                            1.75
                        
                    ” should read “                        
                            1.2
                            <
                            r
                            <
                            1.75
                        
                    ”.  
Appropriate correction is required

Claim Interpretation
The paragraph starting page 15 line 11 of the specification indicates that “non-deformable zones” is the function of the second areas in the areas’ intended uses and suggests that “constructive provided deformation zones” as the functions of the first areas in their intended uses. As the recited partial hardening and relative strength/ductility limitations set forth the structures capable of performing the uses of respective areas, the limitations “non-deformable zones” and “constructive provided deformation zones” will be interpreted to encompass structure meeting the claimed strength, ductility, and hardening limitations. This claim interpretation is necessary because all materials are “deformable” to some extent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear to one of ordinary skill in the art, in view of the specification, which values             
                Δ
                F
            
         and             
                Δ
            
        t encompass. The definition             
                Δ
                F
                =
                
                    
                        F
                    
                    
                        2
                    
                
                /
                
                    
                        F
                    
                    
                        1
                    
                
            
         as stated in the specification is the ultimate load ratio as a percentage of the thicknesses t1 and t2 in state-of-the-art practices. See page 7 line 26 to page 8 line 4 of the specification. Note that as worded in the specification, this quantity only expresses             
                Δ
                F
            
         as a percentage of t1 and t2 when the tensile strength (Rm) of corresponding areas is equal, whereas Table 2 very clearly shows that the two areas have different tensile strengths. Further, the definition             
                Δ
                t
                =
                
                    
                        t
                    
                    
                        2
                    
                
                /
                
                    
                        t
                    
                    
                        1
                    
                
            
         is set forth as a percentage of F1 and F2 for in state-of-the-art practices when the tensile strengths of the areas are equal. See page 7 line 26 to page 8 line 8 of the specification. The quantity             
                Δ
                t
            
         further introduces confusion because claim 1 recites an initial and a final thickness, but the disclosure suggests that             
                Δ
                t
            
         is intended to denote the ratio of the thicknesses of the second and first areas respectively. Claim 1 recites that the steel sheet as a whole has a homogeneous thickness; therefore, the ratio of the thickness of the second area to the thickness of the first are would identically equal 1 by definition of the words “homogeneous thickness”. Uncertainty regarding             
                Δ
                F
            
         and             
                Δ
                t
            
         may be resolved by explicitly defining             
                Δ
                F
            
         and             
                Δ
                t
            
         with respect to claimed features of the steel sheet, provided such definitions are supported by the disclosure as filed. As it is not clear to one of ordinary skill in the art in view of the specification which values             
                Δ
                F
            
         and             
                Δ
            
        t encompass, the definition of “r” which claim 1 requires depend on             
                Δ
                F
            
         and             
                Δ
                t
            
        , cannot be determined.
Claims 2-4 are rejected under 35 USC 112(b) because they depend on claim 1.
Regarding claims 2 and 3, it is not clear if “the reducing” refers to the reducing step to provide a partially deformed steel sheet, the reducing step to provide a deformed steel material having a homogeneous thickness in the longitudinal direction or both reducing steps. Note the phrasing with which claim 1 introduces the forming degree, for an example of referring to reducing steps in a way which succeeds in particularly pointing out reducing steps.
Regarding claim 4, as it is not clear to one of ordinary skill in the art in view of the specification which values             
                Δ
                F
            
         and             
                Δ
            
        t encompass, the definition of “r” which claim 1 requires depend on             
                Δ
                F
            
         and             
                Δ
                t
            
        , cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 20120328899) in view of Niendorf (Niendorf, T., and F. Brenne. "Steel showing twinning-induced plasticity processed by selective laser melting—An additively manufactured high performance material." Materials Characterization 85 (2013): 57-63). Becker is cited in the IDS dated April 10, 2020.
Regarding claim 1, Becker discloses a method for producing a steel sheet (strip Figs. 1-2, 4, 5-6, 8) by cold deformation [0002], [0005], during a multi-step rolling and annealing process [0008]. Becker discloses that the steel sheet has a homogeneous thickness (constant thickness [0006], claim 1), including at least first and second areas (Regions 6 and 4 Figs. 1-4)  having different values in mechanical and/or physical properties (section by section, regions whose mechanical properties vary [0005], claim 1). Becker shows that property have different values in a longitudinal direction of the material steel sheet (Figs. 3, 7, [0035]). Becker discloses that each area has a tensile strength [0035]; Becker discloses that the steel as a whole has a thickness ([0006], [0008], [0010], Fig. 2, claim 1), and Becker shows that the areas have a width (Fig. 4). As the ultimate load is by definition the product of tensile strength, thickness and width, each area disclosed by Becker necessarily has some  ultimate load. As each area has an ultimate load and thickness, each area must at least have some r value because r is entirely determined by ultimate load and thickness. Becker discloses the steel is a hot deformed strip or a cold deformed strip [0008]. 
Becker discloses reducing the initial thickness in the longitudinal direction of one or more first areas in a cold deformation process from the initial thickness to a final thickness in the longitudinal direction that is less than the initial thickness in the longitudinal direction (by flexible cold rolling with subsequent annealing, so that before the cold rolling the metal strip has regions whose thicknesses vary [0008], a metal strip having regions in which the thickness of the metal strip varies is produced from a steel slab by flexible cold rolling [0016]), to provide a partially deformed steel sheet (a metal strip having regions in which the thickness of the metal strip varies [0008], [0016], Fig. 1). Becker discloses that the partially deformed steel sheet includes one or more first areas with the final thickness (regions 2, 6 where the thickness of the hot-rolled strip is reduced [0033], Fig. 1). Becker discloses that this first region which is reduced undergoes a 0% change in the later reducing step ([0034], Fig. 2) thereby disclosing that the thickness in the first area is the final thickness. Becker shows one or more second areas with the initial thickness (Region 4 Fig. 1). Becker discloses annealing the partially deformed steel sheet to provide an annealed partially deformed steel sheet having more than one thickness in the longitudinal direction [0008], [0016]. As annealing by definition relaxes metallurgical structure, the annealing disclosed by Becker would result in homogeneous material properties. Becker discloses reducing the thickness of the one or more second areas of the annealed partially deformed steel sheet in the longitudinal direction to the final thickness ([0034], Fig. 2) to provide a deformed steel material having a homogeneous thickness in the longitudinal direction ([0006], [0008], [0010], Fig. 2, claim 1). Becker discloses wherein a forming degree in the latter of the  thickness reducing steps is 0-50% [0010], [0018] which overlaps the claimed range of 5-60% recited in claim 1. As Becker discloses that a reduction of “50% make further processing of the metal more difficult and are only possible with very soft grades of steel” [0018], the forming degree in the earlier reducing step must be greater than 0, it would have been obvious for one of ordinary skill in the art to reduce with a forming degrees in each thickness reducing step of between 0-50% which overlaps the ranges of forming degrees recited in claim 1 and overlaps the requirement that forming degrees be identical. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I). ; Becker discloses reducing the thickness of the one or more second areas provide a deformed steel sheet having first and second areas with different material properties in the longitudinal direction of the deformed steel material ([0035], Fig. 3). Becker discloses second areas being higher strength zones (Fig. 3, [0035], [0037]) and the first areas being higher ductility (elongation) (Fig. 3, [0036-37]) which meet the structure imparted by the claimed non-deformable zones and constructive provided deformation zones. See the claim interpretation section above. As Becker discloses that cold working increases strength and decreases elongation in worked areas (Fig. 3 [0035-37]), in view of Becker it would have been obvious to one of ordinary skill in the art that following the first reducing step which works the first areas the partially deformed sheet wold comprise the one or more first areas with the final thickness having an increased strength concurrent with a decrease in elongation relative to the one or more first areas with an initial thickness.
Becker discloses the steel sheet is made of high-manganese steels, stainless steels such as austenitic stainless steels or duplex stainless steels, retained-austenite steels or dual-phase steels [0012]. As a duplex steel contains significant amount of austenite, in disclosing austenitic stainless steels, duplex stainless steels, and retained-austenite steels, Becker suggests the steel material be austenitic. Becker exemplifies  the material "X-IP1000" [0032].
Niendorf identifies X-IP1000 as a TWIP steel (Experimental Details section first paragraph page 58). Niendorf teaches that TWIP materials harden upon the introduction of strain (Introduction page 58 left column paragraph beginning “In order to overcome all these issues”). Niendorf shapes a component formed from the TWIP material by introducing strain (“Tension tests were conducted in displacement control with a rate of 2 mm min−1” Experimental Details section page 59 left column). Niendorf teaches that the X-IP1000 TWIP steel is austenitic upon processing and deformation (Abstract page 57, section 3.1 page 60 left column). 
Both Becker and Niendorf teach processing X0IP1000 steel; both Becker and Niendorf teach processes which would introduce significant strain, and both Becker and Niendorf teach austenitic materials.
It would have been obvious to one of ordinary skill in the art to shape an austenitic TWIP hardening steel in the process disclosed by Becker because Niendorf teaches that the X-IP100 material which Becker uses is an austenitic TWIP hardening steel. As Niendorf teaches that TWIP materials harden upon the introduction of strain (Introduction page 58 left column), and the process which partially shapes a sheet  at different thicknesses disclosed by Becker ([0008], [0034], Figs. 1-4) would necessarily introduce strain, and Becker discloses steps in which only part of the material is deformed [0034], it would have been obvious to one of ordinary skill in the art that the process disclosed by Becker cited above partially hardens the steel sheet which is processed ([0002], [0005], [0008], Figs. 1-2, 4), thereby providing a partially hardened deformed steel sheet.
Becker discloses that the flexible cold rolling produces the regions of variable thickness [0008], [0016]. Becker is silent on the homogeneity of the initial thickness. Niendorf teaches that X-IP100 is delivered as a slab with a single thickness of 1.6 mm and identifies this slab as the “conventionally processed condition” (Experimental Details section page 58 right column). It would have been obvious for one of ordinary skill in the art to select a steel having a single thickness as an initial material shape in the process disclosed by Becker in view of Niendorf because Niendorf identifies a slab of a single thickness as conventional. A slab of a single thickness has a homogenous thickness.  As Becker discloses that “all grades of steel are suitable for providing tensile strengths, yield points and/or elongations at rupture which vary as a result of strengthening during cold rolling” [0032], and that flexible cold rolling imparts the thickness variability, A starting material of a single thickness would have the predictable result of forming an intermediate of variable thickness following the flexible cold rolling of the process disclosed by Becker in view of Niendorf as applied above.
Regarding claim 2, Becker discloses reducing is carried out by flexible cold rolling [0008].
Regarding claim 4, Becker discloses wherein a forming degree in the latter of the  thickness reducing steps is 0-50% [0010], [0018] which encompasses the claimed range of 10-40% recited in claim 4. As Becker discloses that a reduction of “50% make further processing of the metal more difficult and are only possible with very soft grades of steel” [0018], the forming degree in the earlier reducing step must be greater than 0, it would have been obvious for one of ordinary skill in the art for the forming degrees in each thickness reducing step to be between 0-50% which encompasses the ranges of forming degrees recited in claim 4 and overlaps the requirement that forming degrees be identical. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I). It is noted that in Table 2 of the present disclosure, r is equal to the ratio of tensile strength in area 2 to the tensile strength in area 1, which the specification suggests occurs at a homogeneous sheet thickness. Becker discloses the tensile strength in area 2 is 1200 MPa and the tensile strength in area 1 is 1000 MPa ([0035] Fig. 3). As Becker discloses that the steel as a whole has a thickness ([0006], [0008], [0010], Fig. 2, claim 1), the value of r in the steel disclosed by Becker would expected to be 1200/1000 = 1.2 which infinitesimally approaches the claimed range with a  lower value of 1.2 to the extent that any properties conferred by an r value of 1.2 would be expected to be identical to those conferred by an r value infinitesimally greater than 1.2 which is within the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US20120328899) in view of Niendorf (Niendorf, T., and F. Brenne. "Steel showing twinning-induced plasticity processed by selective laser melting—An additively manufactured high performance material." Materials Characterization 85 (2013): 57-63) as applied to claim 1 above, and further in view of Hauger (US 6336349).
Regarding claim 3, Becker discloses reducing is carried out by flexible cold rolling [0008]. Becker does not specify a structure of the apparatus to perform the flexible cold rolling.
Hauger teaches flexible rolling of a metallic strip (column 1 lines 7-13). Hauger teaches modifying structure of the rolling apparatus to yield different thicknesses over the length of the rolled material (column 1 lines 11-13). Hauger teaches flexible rolling flexible cold rolling, wherein the working roll (2, fig. 1-2) may be parallel to or eccentric relative to the rolling gap (S) (column 5 lines 14-36). Hauger teaches that the degree of eccentricity affects the planeness and thickness of the rolled product (see discussion of bending line column 3 liens 3-15, 25-40, column 4 lines 48-51).
Both Becker and Hauger teach flexible rolling to yield different thicknesses over the length of the rolled material.
Becker in view of Niendorf as applied above renders obvious every limitation of claim 3 but for eccentric cold-rolling. Becker’s silence on arrangement of components within a rolling apparatus establishes the Becker reference both as capable of being combined with a  reference that discloses component arrangement and ready for improvement by a reference that discloses roller arrangement. In view of Hauger, one of ordinary skill in the art would have regarded the process disclosed by Becker in view of Niendorf wherein the reducing is carried out by eccentric cold rolling as either an obvious combination of prior art elements according to known methods or an obvious application of a known technique to a known process ready for improvement to yield the predictable result of controlling the planeness and thickness of the formed sheet with varying thickness over the length of the rolled material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736